DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. John G. Rauch, registration no. 37,218, attorney of record for this application, on 04/19/2021. 

The claims have been amended as follows: 

1. (Currently amended) A cloud based network, comprising:
a content streaming server of a Content Delivery Network (CDN) that delivers content data to a viewer device in a first streaming session, wherein the content data 
a central controller performing control operations responsive to a query from the viewer device to control delivery of the content data to the plurality of viewer devices including the viewer device; and
a plurality of edge nodes, each edge node associated with an Internet Service Provider (ISP) and located between the content streaming server and the viewer device of the plurality of viewer devices to deliver the content data from the content streaming server to viewer devices including the viewer device for rapidly increasing serving capacity of the CDN for popular live content items, each edge node comprising: processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising:
facilitating, responsive to the content streaming server informing the central controller of a request from the viewer device to view the content data and responsive to the content streaming server delivering the first streaming session, a first transport connection of the content streaming server and the viewer device and a second transport connection of the viewer device with the content streaming server to convey the content data to the viewer device;
launching a virtual machine at a selected location having a distance from the viewer device that is determined to facilitate a rapidly increasing serving capacity of the CDN for the popular live content items responsive to receiving an instruction from the central controller, the instruction from the central controller identifying the content data, 
initiating, by the virtual machine, a second streaming session with the content streaming server, according to the transport connection between the content streaming server and the virtual machine, to receive the content data while the content streaming server conveys the content data to the viewer device;
creating a first transport connection from the virtual machine to the viewer device by imitating the first transport connection of the content streaming server with the viewer device;
creating a second transport connection between the virtual machine and the content streaming server by imitating the second transport connection of the viewer device with the content streaming server;
conveying, by the virtual machine, the content data of the first streaming session from the content streaming server over the second transport connection to the viewer device over the first transport connection;
creating a third transport connection from the virtual machine to a second viewer device of the plurality of viewer devices responsive to a query from the second viewer device to the content streaming server to view the live content data,, wherein the content streaming server is responsive to the query from the second viewer device to inform the central controller of the request from the second viewer device to view the content data and wherein the creating a third transport connection is responsive to receiving a second instruction from the central controller, the second instruction from the central controller identifying the content data, a transport connection between the 
replicating, by the virtual machine, the content data including the live content data, forming replicated content data; and
conveying, by the virtual machine, the replicated content data over the third transport connection to the second viewer device for viewing of the live content data at the second viewer device.

2.   (Currently amended) The cloud based network for delivering content data to viewer devices of claim 1, wherein the instruction from the central controller instructs an edge node in the plurality of edge nodes to launch the virtual machine at [[a]] the selected location

3.    (Previously presented) The cloud based network for delivering the live content data to the plurality of viewer devices of claim 2, wherein the live content data comprises broadcast content data, and a demand of the plurality of viewer devices for delivery of content data generated based on the live content data.

4.    (Previously presented) The cloud based network for delivering content data to viewer devices of claim 2, wherein the central controller instructs the edge node in the plurality of edge nodes to launch the virtual machine based on proximity of the edge node to the viewer device.

5.    (Previously presented) The cloud based network for delivering content data to viewer devices of claim 2, wherein the central controller instructs the edge node in the plurality of edge nodes to launch the virtual machine based on proximity of the content streaming server.

6.    (Previously presented) The cloud based network for delivering content data to viewer devices of claim 2, wherein the central controller instructs the edge node in the plurality of edge nodes to launch the virtual machine based on resources in the cloud based network.

7.    (Previously presented) The cloud based network for delivering content data to viewer devices of claim 2, wherein the content streaming server notifies the central controller that the viewer device is streaming the content data in the first streaming session.

8.    (Previously presented) The cloud based network for delivering content data to viewer devices of claim 7, wherein the first streaming session is implemented using a real-time messaging protocol.

9.    (Previously presented) The cloud based network for delivering content data to viewer devices of claim 2, further comprising a plurality of proxy servers that provide 

10.    (Previously presented) The cloud based network for delivering content data to viewer devices of claim 2, wherein the processing system comprises a plurality of processors operating in a distributed processing environment.

11. (Currently amended) A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a virtual processing system including a virtual processor, facilitate performance of operations, comprising:
initiating the virtual processing system in a node on a network path of a first streaming session between a content streaming server of a Content Delivery Network (CDN) and a viewer device of a plurality of viewer devices, wherein the first streaming session includes a first transport connection of the content streaming server and the viewer device and a second transport connection of the viewer device with the content streaming server to convey content data from the content streaming server to the viewer device, the first streaming session to convey the content data from the virtual processing system to the viewer device, wherein the content data comprises live content data for viewing at the plurality of viewer devices including the viewer device, wherein the node comprises an edge node of a plurality of edge nodes associated with an Internet Service Provider (ISP), the edge node selected by a central controller at a selected location having a distance from the viewer device that is determined by the central controller to facilitate rapidly increasing serving capacity of the CDN to viewer 
creating, responsive to receiving the instruction from the central controller, a second streaming session between the virtual processing system and the content streaming server according to the first transport connection, the second streaming session to receive the content data from the content streaming server;
creating, responsive to receiving the instruction from the central controller, a first transport connection between the virtual processing system and the viewer device and streaming the content data in a third streaming session by imitating the first transport connection of the content streaming server with the viewer device;
creating, responsive to receiving the instruction from the central controller, a second transport connection between the virtual processing system and the content streaming server by imitating the second transport connection of the viewer device with the content streaming server;
receiving, by the virtual processing system, the content data of the first streaming session from the content streaming server over the second transport connection and delivering the received content data to the viewer device over the first transport connection;
streaming the live content data to the viewer device by injecting the live content data into the first transport connection;

replicating, at the virtual processing system, the content data including the live content data, forming replicated content data; and
delivering the replicated content data to the second viewer device over the third transport connection for viewing of the live content data at the second viewer device.

12. (Currently amended) The non-transitory machine-readable storage medium of claim 11, wherein the virtual processing system comprises a plurality of virtual processors operating in a distributed processing environment.

13. (Previously presented) A method, comprising:
receiving, by a controller in a network, the controller comprising a processing system including a processor, a register viewer request from a content streaming server of a Content Delivery Network (CDN), wherein the content streaming server delivers 
selecting, by the controller, an edge node in a plurality of edge nodes in the network, each edge node of the plurality of edge nodes being associated with an Internet Service Provider (ISP), the edge node being selected at a location having a distance from the viewer device that is determined to facilitate rapidly increasing serving capacity of the CDN to viewer devices including the viewer device for popular live content items, wherein the selecting is responsive to the register viewer request;
routing, by the controller, the first transport connection of the content streaming server of the first streaming session from the content streaming server to the edge node;
sending, by the controller, instructions to the edge node to prepare a virtual machine, the instructions identifying the content data, the first transport connection between the content streaming server and the viewer device and the second transport connection between the content streaming server and the edge node, wherein the virtual machine is responsive to the instructions to initiate  a second streaming session with the content streaming server to receive the live content data, to create a first transport connection with the viewer device by imitating the first transport connection of the content streaming server, and to create a second transport connection 
returning, by the controller, responsive to a readiness indication provided by the virtual machine, a notification to the content streaming server identifying the virtual machine
receiving, by the controller, a second register viewer request from the content streaming server for delivery of the live content data to a second viewer device of the plurality of viewer devices;
routing, by the controller, a third transport connection from the edge node to the second viewer device, wherein the routing the third transport connection is responsive to the second register viewer request;
sending, by the controller, instructions to the virtual machine, to replicate the live content data, forming replicated data, wherein the instructions are responsive to the second register viewer request and identify the live content data, the transport connection between the content streaming server and the second viewer device; and
sending, by the controller, to the virtual machine, transport information of the third transport connection, wherein the virtual machine conveys the live content data to the second viewer device for viewing of the live content data at the second viewer device.

14.    (Original) The method of claim 13, wherein the content streaming server streams the content data to the virtual machine via the second streaming session.



16.    (Previously presented) The method of claim 13, wherein the controller selects the edge node based on proximity to the viewer device identified in the register viewer request.

17.    (Original) The method of claim 13, further comprising instructing, by the controller, the edge node to destroy the virtual machine based on a reduction in demand for the content data.

18.    (Original) The method of claim 13, further comprising detecting, by the controller, failure of the virtual machine through signaling messages received from the second streaming session.

19.    (Original) The method of claim 18, wherein the edge node forwards signaling messages received from the second streaming session indicating a failure of the virtual machine.

20.    (Original) The method of claim 18, further comprising terminating, by the controller, the second streaming session.
Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement reasons for allowance

The prior art fails to teach the underlined portion of the independent claims as recited below

Regarding claim 1 “A cloud based network, comprising:
a content streaming server of a Content Delivery Network (CDN) that delivers content data to a viewer device in a first streaming session, wherein the content data comprises live content data for viewing at a plurality of viewer devices including the viewer device;
a central controller performing control operations responsive to a query from the viewer device to control delivery of the content data to the plurality of viewer devices including the viewer device; and
a plurality of edge nodes, each edge node associated with an Internet Service Provider (ISP) and located between the content streaming server and the viewer device of the plurality of viewer devices to deliver the content data from the content streaming server to viewer devices including the viewer device for rapidly increasing serving capacity of the CDN for popular live content items, each edge node comprising: processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising:

launching a virtual machine at a selected location having a distance from the viewer device that is determined to facilitate a rapidly increasing serving capacity of the CDN for the popular live content items responsive to receiving an instruction from the central controller, the instruction from the central controller identifying the content data, a transport connection between the content streaming server and the viewer device and a transport connection between the content streaming server and the virtual machine;
initiating, by the virtual machine, a second streaming session with the content streaming server, according to the transport connection between the content streaming server and the virtual machine, to receive the content data while the content streaming server conveys the content data to the viewer device;
creating a first transport connection from the virtual machine to the viewer device by imitating the first transport connection of the content streaming server with the viewer device;
creating a second transport connection between the virtual machine and the content streaming server by imitating the second transport connection of the viewer device with the content streaming server;

creating a third transport connection from the virtual machine to a second viewer device of the plurality of viewer devices responsive to a query from the second viewer device to the content streaming server to view the live content data,, wherein the content streaming server is responsive to the query from the second viewer device to inform the central controller of the request from the second viewer device to view the content data and wherein the creating a third transport connection is responsive to receiving a second instruction from the central controller, the second instruction from the central controller identifying the content data, a transport connection between the content streaming server and the second viewer device and the transport connection between the streaming content server and the virtual machine;
replicating, by the virtual machine, the content data including the live content data, forming replicated content data; and
conveying, by the virtual machine, the replicated content data over the third transport connection to the second viewer device for viewing of the live content data at the second viewer device.”

Regarding claim 11 “A machine-readable storage medium, comprising executable instructions that, when executed by a virtual processing system including a virtual processor, facilitate performance of operations, comprising:
the edge node selected by a central controller at a selected location having a distance from the viewer device that is determined by the central controller to facilitate rapidly increasing serving capacity of the CDN to viewer devices including the viewer device for popular live content items, wherein the initiating the virtual processing system is responsive to receiving an instruction from the central controller, the instruction from the central controller identifying the content data, the first transport connection and the second transport connection:
creating, responsive to receiving the instruction from the central controller, a second streaming session between the virtual processing system and the content streaming server according to the first transport connection, the second streaming session to receive the content data from the content streaming server;
creating, responsive to receiving the instruction from the central controller, a first transport connection between the virtual processing system and the viewer device 
creating, responsive to receiving the instruction from the central controller, a second transport connection between the virtual processing system and the content streaming server by imitating the second transport connection of the viewer device with the content streaming server;
receiving, by the virtual processing system, the content data of the first streaming session from the content streaming server over the second transport connection and delivering the received content data to the viewer device over the first transport connection;
streaming the live content data to the viewer device by injecting the live content data into the first transport connection;
creating a third transport connection between the virtual processing system and a second viewer device of the plurality of viewer devices responsive to a query from the second viewer device to view the live content data, wherein the content streaming server is responsive to the query from the second viewer device to inform the central controller of the query from the second viewer device to view the content data and wherein the creating a third transport connection is responsive to receiving a second instruction from the central controller, the second instruction from the central controller identifying the live content data, a transport connection between the content streaming server and the second viewer device and the transport connection between the content streaming server and the virtual processing system;

delivering the replicated content data to the second viewer device over the third transport connection for viewing of the live content data at the second viewer device.”

Regarding claim 13 “A method, comprising:
receiving, by a controller in a network, the controller comprising a processing system including a processor, a register viewer request from a content streaming server of a Content Delivery Network (CDN), wherein the content streaming server delivers content data over a first transport connection of the content streaming server to a viewer device identified in the register viewer request via a first streaming session and wherein the viewer device communicates with the content streaming server over a second transport connection of the viewer device, wherein the content data comprises live content data for viewing at a plurality of viewer devices including the viewer device;
selecting, by the controller, an edge node in a plurality of edge nodes in the network, each edge node of the plurality of edge nodes being associated with an Internet Service Provider (ISP), the edge node being selected at a location having a distance from the viewer device that is determined to facilitate rapidly increasing serving capacity of the CDN to viewer devices including the viewer device for popular live content items, wherein the selecting is responsive to the register viewer request;
routing, by the controller, the first transport connection of the content streaming server of the first streaming session from the content streaming server to the edge node;

returning, by the controller, responsive to a readiness indication provided by the virtual machine, a notification to the content streaming server identifying the virtual machine
receiving, by the controller, a second register viewer request from the content streaming server for delivery of the live content data to a second viewer device of the plurality of viewer devices;
routing, by the controller, a third transport connection from the edge node to the second viewer device, wherein the routing the third transport connection is responsive to the second register viewer request;
sending, by the controller, instructions to the virtual machine, to replicate the live content data, forming replicated data, wherein the instructions are responsive to the second register viewer request and identify the live content data, the transport connection between the content streaming server and the second viewer device; and


Hill et al. (US 2016/0044115) disclose a CDN system that manage and process content requests from multiple clients.  The CDN system instantiates virtual instances at edge nodes (CDN POPs) in response to a request for content from a client.  The CDN system also provides a remote session browsing configuration that identifies a remote protocol allowing exchange of data and user interactions or requests between a client and a remote server (see Fig. 9; paragraphs [0070]-[0071] and [0077]). The CDN POPs will be geographically distributed throughout a communication network in a manner to best serve various demographics of clients (see paragraph [0035]).  While Hill discloses a CDN system and associated CDN POPs that provide content including live streaming content to multiple clients, the CDN POPs are placed at locations that could serve various demographics of clients, Hill fails to teach the above quoted limitation.

Yeager et al. (US 2018/0048731) disclose a method of allocating caching servers i.e. backend servers dynamically as demand for live stream content rises and falls.  The allocation of the caching servers provides a number of advantages including high speed connections with one another by virtue of being collocated in a POP.  The caching servers receive popular content faster than if they were to access at an origin provider (see paragraphs [0039]-[0040]). Yeager discloses advantages of allocating caching servers e.g. faster content receiving but fails to teach the above quoted limitation.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sebastian et al. (US 2010/0281105) teach deltacasting for live content
Ghosal et al. (US 2017/0142450) teach media distribution network for live content

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459